FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                            January 15, 2020
                         _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
 EARL CROWNHART,

       Plaintiff - Appellant,

 v.                                                           No. 19-1470
                                                     (D.C. No. 1:19-CV-03389-LTB)
 CYNDI JONES,                                                   (D. Colo.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, McKAY, and BACHARACH, Circuit Judges.**
                 _________________________________

       Plaintiff Earl Crownhart filed a pro se complaint against Defendant Cyndi

Jones alleging claims involving a residential lease and housing dispute. Based on

Plaintiff’s history of filing numerous frivolous actions, the district court, in a

previous case, permanently enjoined Plaintiff from filing any civil actions in the

District of Colorado without representation by a Colorado-licensed attorney unless he

first obtains leave of court from a judicial officer to proceed pro se. See Crownhart v.


       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
Suthers, No. 1:13-cv-00959-LTB (D. Colo. June 14, 2013). Because Plaintiff was not

represented by a Colorado-licensed attorney and had not sought or obtained leave of

court to proceed pro se, the court dismissed the action without prejudice.

       On appeal, Plaintiff reiterates his complaint’s allegations and asserts without

explanation that the district court’s refusal to review the merits of his claims violates his

due-process rights. We review a district court’s application of a previously-imposed

filing restriction for abuse of discretion. See In re Peterson, 338 F. App’x 763, 764 (10th

Cir. 2009). We are satisfied that the court did not abuse its discretion because

Plaintiff failed to abide by the restriction, neither obtaining representation nor

seeking leave of court before filing the action, and he presents no explanation on

appeal as to how application of the restriction violated his due-process rights. See

Coando v. Dominion Expl. Prod., Inc., 171 F. App’x 253, 254 (10th Cir. 2006); see

also Smith v. Krieger, 389 F. App’x 789, 799 (10th Cir. 2010) (properly imposed

filing restrictions do not violate constitutional due-process rights).

       Accordingly, we AFFIRM the district court’s dismissal of the action. We

DENY Plaintiff’s motion to proceed in forma pauperis on appeal1 and remind him of




       1
        The district court denied Plaintiff’s application to proceed IFP and certified
that any appeal would not be taken in good faith, see 28 U.S.C. § 1915(a)(3), which
precludes IFP status on appeal unless we conclude that Plaintiff’s appeal contains a
nonfrivolous argument, Rolland v. Primesource Staffing, L.L.C., 497 F.3d 1077, 1079
(10th Cir. 2007). The appeal is frivolous because Plaintiff’s only challenge to the
court’s decision is his unexplained ipse dixit that dismissal violated his due-process
rights. See Crownhart v. Muller, 575 F. App’x 834, 836 (10th Cir. 2014); Crownhart
v. Suthers, 531 F. App’x 906, 907 (10th Cir. 2013).
                                                  2
his obligation to pay his appellate filing fee in full.


                                              Entered for the Court


                                              Monroe G. McKay
                                              Circuit Judge




                                                 3